Citation Nr: 9918797	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Stargardt's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.G., a staff member of a Visual Impairment 
Services Team


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1973 to January 1977 
and from October 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The case returns to the Board following remands to the RO in 
April 1995 and March 1997 that requested additional 
development.  


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied service 
connection for defective vision with bilateral Stargardt's 
dystrophy.  Although the veteran was notified of this adverse 
decision, he did not appeal.  

2.  Evidence submitted or secured since the March 1989 rating 
decision bears directly and substantially upon the matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  There is no competent medical evidence establishing the 
in-service incurrence or aggravation of the veteran's 
Stargardt's disease that was diagnosed many years after 
service.  



CONCLUSIONS OF LAW

1.  The March 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).

2.  New and material evidence has been submitted or secured 
since the March 1989 rating decision to reopen the veteran's 
claim of entitlement to service connection for Stargardt's 
disease, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for Stargardt's disease is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Service Connection 
Claim

Initially, the Board notes that, in 1996, the Federal Circuit 
Court of Appeals (Court of Appeals) handed down its decision 
in Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In 
Barnett, the Court of Appeals held that 38 U.S.C.A. § 7104(b) 
confers jurisdiction on the Board to consider previously 
adjudicated claims only if new and material evidence has been 
presented. Id. at 1383.  It also stated that, as a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.       

The veteran submitted his original claim for service 
connection for loss of vision in August 1988.  In March 1989, 
the RO denied service connection for defective vision with 
bilateral Scargart's (sic) dystrophy.  The RO notified the 
veteran of that decision by letter dated in March 1989, but 
the veteran did not appeal the decision.  Therefore, the RO's 
decision of March 1989 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).  
Thus, pursuant to Barnett and in spite of the two previous 
Board actions that failed to address this matter, the actual 
issue before the Board on appeal is whether new and material 
evidence has been submitted or secured to reopen the 
veteran's claim.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well-grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well-grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The Board notes that the veteran's claims folder contained 
documents relevant to several different claims.  Pertinent 
evidence of record at the March 1989 rating decision consists 
of the following: service medical records, a copy of an 
October 1988 notification letter of a Social Security 
Administration disability determination, a report of a 
September 1988 examination by Edmund L. Van Buskirk, M.D., 
records dated in December 1985 from the Midwest Eye Instate, 
records dated from November 1985 to July 1986 from Leo G. 
Watson, M.D., and a record dated in December 1985 from Donald 
L. Wilson, M.D.  The RO denied service connection in the 
March 1989 rating decision as there was no evidence of vision 
problems in the service medical records.    

Relevant evidence submitted or secured since the March 1989 
rating decision consists of the following: 1) a March 1989 
statement from Dr. Watson; 2) an October 1989 report of VA 
examination for housebound status or permanent need for 
regular aid and attendance; 3) a duplicate copy of an October 
1988 SSA disability determination notification letter; 4) a 
duplicate copy of a September 1988 examination by Dr. 
Buskirk; 5) the veteran's testimony from a March 1990 
personal hearing; 6) VAMC records dated from May 1989 to 
October 1989; 7) a report of a May 1990 VA examination; 8) 
additional service medical records received in May 1990; 9) 
VAMC records dated in June 1990; 10) veteran's statement 
dated in October 1991 and accepted as informal claim; 11) 
discharge summary for hospitalization from October 1991 to 
November 1991; 12) an August 1992 ophthalmology consultation 
report; 13) a VA medical opinion received in September 1992; 
14) a December 1992 VA examination; 15) a copy of the 
veteran's November 1978 service examination; 16) statements 
in the veteran's March 1993 substantive appeal; 17) an August 
1995 statement from Luis E. Colón, M.D.; 18) records dated 
from July 1977 to August 1990 from St. Mary's Parish; 19) VA 
medical records dated from October 1989 to July 1995; 20) 
testimony from the veteran and T.G. during a January 1996 
hearing; 21) report of VA examination dated in March and 
April 1996; and 22) a letter from the RO to the veteran dated 
in April 1997.       

Initially, the Board finds that the October 1988 SSA 
disability determination notification letter, the September 
1988 examination by Dr. Buskirk were of record at the time of 
the March 1989 rating decision.  Examining the remainder of 
the evidence listed above, the Board finds that there is new 
and material evidence as defined in 38 C.F.R. § 3.156(a), 
particularly the additional service medical records and the 
veteran's testimony from January 1996.  Accordingly, the 
veteran's claim of service connection for Stargardt's disease 
is reopened.  38 U.S.C.A. § 5108.  


Entitlement to Service Connection for Stargardt's Disease

As the claim is reopened, the Board must now evaluate the 
claim on the merits based on all the evidence of record.   
Winters, 12 Vet. App. at 206.  Initially, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, such that the veteran will not be prejudiced by 
the Board's present consideration of the claim on the merits.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran had periods of service from January 1973 to 
January 1977 and from October 1977 to October 1979.  The 
August 1972 enlistment examination showed distant vision 
recorded as 20/20 in each eye.  He failed the PIP color test, 
3/14, but passed the red and green test.  Night vision and 
field of vision were not tested.  On the accompanying report 
of medical history, the veteran indicated that he did not 
wear glasses or contact lenses.  He did not report any 
history of eye trouble.  On the March 1977 separation 
examination, the veteran passed the red and green color test, 
but missed 14/14 PIP plates.  His distant vision was 20/25 on 
the right and 20/30 on the left.  Again, he did not report 
any history of eye trouble.  

An October 1977 optometric examination showed unaided visual 
acuity of 20/20 bilaterally.  The veteran had another 
examination in service in November 1978.  It was noted that 
he failed the PIP test with 0/14 plates, but could 
distinguish vivid red and vivid green.  His distant vision 
was 20/20 in the right eye and 20/25 in the left eye.  He did 
not report any history of eye trouble.  During a February 
1979 optometric examination, the veteran's visual acuity was 
20/20 bilaterally.  During the veteran's September 1979 
separation examination, his distant vision was 20/30 
bilaterally.  He reported currently waiting for glasses.  His 
color and night vision and field of vision were not tested.  
He did not report any history of eye trouble.  

Records from Franklin Foundation Hospital dated from July 
1977 to August 1990 were negative for the complaint or 
diagnosis of any visual disorder.  

In November 1985, the veteran presented to Dr. Watson for a 
second opinion regarding treatment for right eye retina 
pigmentation.  He stated that he had decreased visual acuity 
for two years.  He had also noticed decreased night vision.  
Unaided visual acuity was 20/100 on the right and 20/40 on 
the left.  Dr. Watson diagnosed the veteran was having 
bilateral Stargardt's dystrophy, and referred the veteran to 
Dr. Wilson for a consultation in December 1985.  Dr. Wilson 
related that the veteran had some difficulty in the past year 
and especially noted decreased vision in the right eye.  At 
that time, the veteran's vision was 20/200 in the right eye 
and 20/30 in the left eye.  Dr. Wilson concurred with the 
diagnosis of Stargardt's disease.   

A report of a September 1988 examination by Dr. Van Buskirk 
indicated that the veteran related having Stargardt's 
dystrophy.  He had been unable to work for five years due to 
vision loss.  He stated that he was color blind.  Present 
visual acuity was 20/300 in each eye.  Dr. Van Buskirk's 
diagnosis was Stargardt's retinal dystrophy, genetic.  The 
veteran submitted a copy of an October 1988 notification 
letter from the Social Security Administration (SSA).  SSA 
determined that the veteran became disabled as of February 
1988. 

In October 1989, the veteran underwent a VA examination for 
housebound status or aid and attendance.  The diagnosis was 
hereditodegenerative macular dystrophy bilaterally with legal 
blindness.   

The veteran's testimony from a March 1990 personal hearing 
contained no references to his claimed vision problems.    

VA medical records showed that the veteran was hospitalized 
in May 1989 for unrelated problems.  He reported 
progressively declining vision bilaterally over the previous 
three years.  He was diagnosed two years before as having 
Stargart's (sic) dystrophy of the retina, which was an 
inherited disease.  He was declared legally blind.  
Outpatient notes dated October 1989 indicated that the 
veteran was told he had Stargart's (sic) dystrophy.  He noted 
the problem at age 28.  It was difficult to read and he had 
decreased night vision.  The diagnosis was 
hereditodegenerative macular dystrophy bilaterally with legal 
blindness.   

During a May 1990 VA ophthalmology examination, the veteran 
related that he noticed gradually decreasing vision in the 
past 10 years.  He noticed night blindness in 1978.  The 
diagnosis was macular dystrophy, Stargardt's versus fundus 
flavimaculatus.  

In his October 1991 informal claim, the veteran related that 
he sought service connection for blindness due to Stargardt's 
disease.  He explained that he failed a test for color vision 
administered in November 1978 while he was on active duty.  
He asserted that the failed test was an early symptom of 
Stargardt's disease and the first indication that he had a 
serious vision problem.  

The veteran was hospitalized in a VA facility from October to 
November 1991 for vision rehabilitation.  The discharge 
summary showed that the veteran reported being diagnosed in 
1987 as having Stargardt's disease, though he had a 10-year 
history of loss of vision.  The diagnosis at discharge was 
Stargardt's fundus flavimaculatus.   

In January 1992, the RO requested a medical opinion as to 
whether the veteran's service medical records showed early 
signs of Stargardt's disease.  The September 1992 response 
indicated that a recent examination revealed fundus evidence 
of Stargardt's disease, which might be and probably was 
responsible for the veteran's poor vision and color vision 
deficit.  

The veteran was afforded a VA ophthalmology examination in 
December 1992.  The examiner noted that the veteran had a 
history of Stargardt's disease.  Examination revealed retinal 
changes as previously documented with decreased visual 
acuity.  The diagnosis was Stargardt's disease with fundus 
flavimaculatus variant in both eyes.  The examiner commented 
that the disease was a genetic condition that had no 
effective treatment.   

In his March 1993 substantive appeal, the veteran asserted 
that two early symptoms of Stargardt's disease, night 
blindness and color blindness, were first detected while he 
was on active duty.  His eyesight had steadily worsened since 
that time.   

The veteran testified at a January 1996 personal hearing.  
Prior to his entrance to military service in January 1973, he 
was not aware of any signs of symptoms of developing 
Stargardt's disease.  The first signs possible related to 
Stargardt's disease were noticeable in late 1978 and early 
1979.  He had trouble seeing at night.  He was issued glasses 
but they did not do much good.  The veteran did not know he 
was color blind until he went into the military.  He could 
tell later on that he had trouble distinguishing shades, 
about 1978 or 1979.  The veteran also claimed a decrease in 
visual acuity during service in addition to the color 
blindness.  

The hearing officer also took testimony from T.G., the 
Coordinator of the Visual Impairment Services Team at the 
local VA medical center.  He had worked for 22 years for VA 
with blind veterans.  He had reviewed the veteran's records.  
It was his opinion as a lay person that the symptoms shown in 
service, i.e., night blindness, color blindness, and gradual 
loss of visual acuity, related to symptoms of Stargardt's 
disease.  Stargardt's disease is a hereditary condition.  In 
his experience, T.G. saw the onset of the disease between 
ages 17 and the early 20s and 30s.   

The RO subsequently requested a VA medical opinion as to 
whether failure of a color vision test could represent the 
onset of Stargardt's disease.  The April 1996 medical opinion 
stated that the veteran's color vision deficit at entry into 
military service could be part of Stargardt's disease, but 
could also be variations in visual acuity.  

In April 1997, the RO requested that the veteran submit 
additional information and releases as required to obtain 
additional evidence for his claim.  The veteran did not 
respond to this request.  

In December 1998, the Board requested a VA expert medical 
opinion concerning the veteran's claim.  The undated response 
indicated that the reviewing physician thoroughly reviewed 
the pertinent evidence of record.  It was the physician's 
opinion that the veteran had a color vision deficit on 
enlistment that worsened from 3/14 to 0/14 missed PIP plates.  
No eye symptoms were reported.  The physician related that 
Stargardt's disease was a hereditary retinal disorder that 
usually presented in a person's teens or twenties with 
progression of visual acuity diminution to the 20/200 level 
within approximately five years.  Color vision testing could 
reveal acquired red-green or blue-yellow deficits, but color 
vision could remain intact even in severe stages.  The 
physician opined that the abnormal color vision present at 
enlistment "may or may not" be related to the veteran's 
Stargardt's disease.  She added that the increase in the 
color vision deficit made it more likely that it was 
secondary to the Stargardt's and that it progressed as a 
result of further progression of the disease.  

The Board resubmitted the request for an expert VA medical 
opinion in March 1999.  The April 1999 response from the 
chief of the ophthalmology section of the surgery service 
line in a VA medical center indicated that he thoroughly 
reviewed the medical record.  He concluded that the veteran 
did not have overt ophthalmologic evidence in his chart of 
Stargardt's disease upon enlistment, nor was there any 
evidence of ophthalmologic pathology that was aggravated by 
service.  He stated that Stargardt's disease was a genetic 
disease with variable age of onset that had nothing to do 
with military service.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).    

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, after reviewing all the evidence of record, the 
Board finds that the veteran's claim for service connection 
for Stargardt's disease is not well-grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.    

The first requirement of a well-grounded claim is a diagnosis 
of a disability.  The veteran is currently diagnosed as 
having Stargardt's disease, a hereditary condition.  As 
stated above, congenital or developmental defects are not 
diseases or injuries for purposes of establishing service 
connection.  38 C.F.R. § 3.303(c).  However, VA's Office of 
General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, if the evidence otherwise 
demonstrates the requirements for service connection.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90) (originally issued as 
VA Gen. Couns. Prec. 1-85 (Mar. 5, 1985)); Monroe v. Brown, 4 
Vet. App. 513, 514 (1993).  Based on the evidence of record, 
the Board concludes that it is in fact a disease to which 
service connection may attach.    

The second requirement of a well-grounded claim is evidence 
of the in-service incurrence or aggravation of a disease or 
injury.  The veteran alleges that he experienced color 
blindness, night blindness, and loss of visual acuity in 
service.  To the extent that the veteran merely asserts the 
occurrence of these symptoms in service, the Board accepts 
the assertions as true for purposes of determining whether 
the claim is well-grounded.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.    

The veteran's claim is not well-grounded because there is no 
medical evidence of record linking the Stargardt's disease to 
the in-service symptoms claimed by the veteran.  First, there 
is a question as to whether the Stargardt's disease existed 
prior to service.  Resolution of the question turns on 
whether any condition noted at entrance to service is related 
to Stargardt's disease.  The April 1999 VA expert medical 
opinion found no evidence of Stargardt's disease at 
enlistment.  

The September 1992 VA medical opinion appears to relate to 
the current symptoms only rather than to evidence of symptoms 
at service.  It therefore fails to supply the required 
medical nexus evidence.    

The April 1996 VA medical opinion stated that the color 
vision deficit at entry to military service could be part of 
Stargardt's disease or could represent variations in visual 
acuity.  The undated VA expert medical opinion stated that 
the color vision deficit noted at entrance may or may not be 
related to Stargardt's disease, but added that the in-service 
increase in the deficit made such a relationship more likely.  
The Board finds that these opinions, couched in terms of 
"could" and "may or may not," are too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 
124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Even if the Board assumed that the a symptom of Stargardt's 
disease was noted at entrance and that therefore the disease 
existed prior to service, the veteran's claim would still 
fail.  In cases of preexisting disorders, service connection 
may only be premised on aggravation of the disorder in 
service.  However, the April 1999 VA expert medical opinion 
found no evidence of ophthalmologic pathology that was 
aggravated in service.  In addition, the undated VA expert 
medical opinion essentially stated that the increased deficit 
was the result of progression of the Stargardt's disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board notes that both the veteran and T.G. related the 
opinion that the color blindness, night blindness, and 
decreased visual acuity claimed to have occurred in service 
were early symptoms of Stargardt's disease.  However, the 
veteran is a lay person with no training in medicine or 
ophthalmology.  Although T.G. has professional training and 
works with blind veterans, he is not a physician or 
ophthalmologist.  Lay persons are competent to testify as to 
symptoms amenable to lay observation or to personal 
experiences.  Savage, 10 Vet. App. at 495-97.  However, lay 
persons are not competent to offer opinions as to disease 
etiology or symptomatology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.      

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for Stargardt's disease.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for Stargardt's disease, he should submit medical 
evidence establishing that his Stargardt's disease was 
incurred or aggravated in service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for Stargardt's disease is 
denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


